                Case 5:18-cr-00172-BLF Document 228 Filed 04/28/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                                                                                          *E-FILED*
                                                                    TIME IN COURT:     Hours Minutes

                                CRIMINAL MINUTES - JURY TRIAL

Judge: Beth Labson Freeman                        Courtroom Deputy: Tiffany Salinas-Harwell
Date: 4/28/2021                                   Court Reporter: Lee-Anne Shortridge
Case No.: 5:18-cr-00172-BLF

                                CASE TITLE: USA v. MICHAEL KAIL

                         Attorney(s) for Plaintiff(s): Colin Sampson, Daniel Kaleba
                                 Attorney(s) for Defendant(s): Julia Jayne

                                       PROCEEDING: Jury Trial

8:30 – Jury Continued Deliberations
5:15 – Jury Recesses Deliberations for the Evening


                                      ORDER AFTER HEARING:

Further Jury Deliberations set for April 30, 2021 at 8:30 am.



///


                                                                                      Tiffany Salinas-Harwell
                                                                                            Courtroom Deputy
                                                                                           Original: E-Filed
